Filed 1/30/15 P. v. Ortiz CA2/2

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B256479

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. SA084327)
         v.

JAIME MIGUEL ORTIZ,

         Defendant and Appellant.


THE COURT:*
         Defendant and appellant Jaime Miguel Ortiz (defendant) appeals his conviction
relating to his attack of a transit employee. His appointed counsel filed a brief pursuant
to People v. Wende (1979) 25 Cal. 3d 436 (Wende), raising no issues. On November 14,
2014, we notified defendant of his counsel’s brief and gave him leave to file, within 30
days, his own brief or letter stating any grounds or argument he might wish to have
considered. That time has elapsed, and defendant has submitted no brief or letter. We
have reviewed the entire record, and finding no arguable issues, affirm the judgment.
         Defendant was charged with two felonies and a misdemeanor, as follows: assault
with a deadly weapon upon transportation personnel by means likely to produce great
bodily injury in violation of Penal Code section 245.2 (count 1);1 battery with injury

*        ASHMANN-GERST, Acting P.J., CHAVEZ, J., HOFFSTADT, J.
1        All further statutory references are to the Penal Code, unless otherwise indicated.
upon transit personnel, in violation of section 243.3 (count 2); and resisting arrest, in
violation of 148, subdivision (a)(1) (count 3). The information further alleged as to
counts 1 and 2 that during the commission of the crimes, defendant personally inflicted
great bodily injury on the victim within the meaning of section 12022.7, and that
defendant had suffered a prior serious or violent felony conviction within the meaning the
“Three Strikes” law, sections 1170.12, subdivisions (a) through (d), and 667, subdivisions
(b) through (j).
       Defendant waived his right to a jury and proceeded to a bench trial. The evidence
showed that defendant was riding a Metro train when the shift ended for train operator
Mario Martinez (Martinez), who asked the passengers to transfer to a different train.
Defendant was the last remaining passenger on the original train when he attacked
Martinez. Defendant punched and then pushed Martinez to the floor where defendant
continued to punch Martinez as he went in and out of consciousness. After Martinez
managed to escape and summon help, several law enforcement officers struggled to
restrain and arrest defendant, who flailed violently until officers used a taser on him
twice. Martinez suffered minor orbital fractures, a concussion, and a laceration requiring
four stitches. He was left with lasting pain, fear for his safety, nightmares, suicidal
feelings, headaches, and difficulty sleeping.
       Defendant spent nearly three weeks in the hospital on a psychiatric hold. During
that stay defendant tested positive for cocaine, methamphetamine, PCP, and marijuana.
He was diagnosed with a drug-induced psychotic disorder. Defendant’s psychiatric
expert, Gordon Plotkin, who interviewed defendant and reviewed his documented history
of methamphetamine use and preexisting mental illness, opined that defendant suffered
from a mental illness with symptoms of psychosis such as mild hallucinations, mild
paranoia, and unstable moods. Defendant told Dr. Plotkin that he thought he was being
assaulted by the victim. Defendant admitted to past methamphetamine use and to having
smoked a PCP-laced cigarette the day of the attack, but claimed that someone had put it
there without his knowledge. Dr. Plotkin explained that defendant’s prolonged resistance



                                                2
to arrest requiring a second taser application was consistent with PCP and
methamphetamine use.
       Defendant’s expert in emergency medicine, physician Ryan O’Connor, reviewed
Martinez’s emergency room records, and testified that the orbital fracture and laceration
were minor and that Martinez showed no symptoms of a concussion, such as weakness,
blurred vision, trouble sleeping, nausea, lightheadedness, and trouble concentrating,
while he was in the emergency room. Dr. O’Connor agreed, however that some
concussion symptoms, such as trouble sleeping, could develop later.
       On May 20, 2014, the trial court found defendant guilty of all three counts as
charged and found true the special allegations. Immediately following the verdict, the
court sentenced defendant to a total prison term of nine years, consisting of the low term
of three years as to count 1, doubled as a second strike, plus three years for the great
bodily injury enhancement. The sentence as to count 2 was stayed under section 654.
The court imposed one year in jail for count 3, to be served consecutively, with credit of
a total of 365 days (183 actual days plus 182 days of conduct credit). The court then
awarded 189 days of custody credit toward the prison sentence on count 1, consisting of
165 days actual custody credits and 24 days of conduct credits earned at the rate of 15
percent pursuant to section 2933.1. Defendant filed a timely notice of appeal from the
judgment.
       We have examined the entire record and are satisfied that defendant’s attorney has
fully complied with his responsibilities and that no arguable issue exists. We conclude
that defendant has, by virtue of counsel’s compliance with the Wende procedure and our
review of the record, received adequate and effective appellate review of the judgment
entered against him in this case. (Smith v. Robbins (2000) 528 U.S. 259, 278; People v.
Kelly (2006) 40 Cal. 4th 106, 123-124.)
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                              3